Rn Wace unckeck Seakes Dashevck cacck

Lee Adne, Seud\necn Mistougde, ot LA es

 

Sionence Oude o, 24 a S2e 4)

 

 

 

eon te.
w
tan “ouldwown, woexEecd Hesltn, Chrshion Bewa, warden Treen ben, eke AN.
De Cenchkunks .

 

GeSe wa, 2 -cw-GGuiez, SM Y

 

Motkiea Sac (Ocangider Soc ap Powe ste e% Cosme.

 

yoy le BRL TR. Secasveck o theme SCGerSanrn crack GTd|er, sms sty See he sat Safe h
Woes dearred. God “Ee woos wath Binet . wmeeck to arbheenohy te Setare Cevasel
BY TAS, Gun wok Sebmeck te Shae Gewnk “E \wewe Huse wrere Velber Regen
agaSey, ott ks ene Rego ede Gos Aone SEAM Nate soak ee We we case. AS Neo ARS _

t : . Pia + a
Kee of etme. Vecwees La docety TAMAS AS. See. om ce Nook. Rose. Sel, TEs eos, ARS

 

 

 

; . © . Fo Ra : oO
bora ore syed Wego ea & ec dcariss, Sakene.. Sh Sos soar amo, mmo Caps

. sete ‘ ay . * . * }
-faun, wae, Leach Ack Butea, Crsegs Veiunkeer Lect Sucve. VWrcmad Morrissey,

 

Lenne ss ed Plo Xrmars, Gah “hon, Sea Gas Ae ti Sey Tees Denk Vereen te Sein ss Fee waved ST

adrigaés Sue tes Arna (e oxide WO, TEMA Bes than, Sade kee Cuurk as, Were, are Ah

 

see Aga dy Ve oe’ Queene, fecues't, “= Nmap _Gasnch “Resco Sane Saran woh sancecSkeod
Sas Acar ‘mid eS eo eae WEE, mod cave coe Same Yo cats a Sesesas Vea

Leng Ae te So Dats Nagar nati S Asko, 22

 

Tee SO

 

 

 

 

 

PSE Sound odker Ledtec of ny | Aico sae t Ctear Coy? B23 47
Reaping te ode Coungel ta Se pesto hho f\ fy « {2078 Titans BY VES
Tae ore oodeledk carutle grea € Peach. ne ; an Sboors Si lero

S CHRISTOPHER CALDERIN

,
$ NOTARY PUBLIC-STATE OF ILLINOIS
WY COMMISSION EXPIRES:0348/2

8 an nnnnAnnAAAAAAAODAALLD

 

 

 

 

 
LOEVY & LOEVY

 

311 N. Aberdeen St., 3rd Floor, Chicago, Illinois 60607

July 27, 2018

CONFIDENTIAL LEGAL CORRESPONDENCE

Via U.S. Mail

Jimmie Dunaip

N82847

Pinckneyville Correctional Center
5835 Rt. 154

Pinckneyville, IL 62274

Re: Your request for legal representation

To Jimmie Dunalp:

This letter is to inform you that after reviewing your file, we are unfortunately unable to

take your case.

Please be advised that there are time limitations that govern the period in which a claim
or lawsuit may be filed. Such time periods depend on the cause of action you may wish to
pursue, However, we encourage you to follow up with other attorneys immediately to ensure

that all legal rights are fully explored and protected.

We appreciate your decision to contact us, and wish you the best of luck in pursuing your

claims.

WWW.LOEVY.COM

Sincerely,

Loevy & Loevy

main 312.243.5900 | fax 312.243.5902
LOEVY & LOEVY

311N. Aberdeen St., 3rd Floor, Chicago, Illinois 60607

 

June 12, 2019

CONFIDENTIAL LEGAL CORRESPONDENCE

Via USPS Mail

Jimmie Dunlap N82847
Graham Correctional Center
12078 IL. 185

Hillsboro, IL 62049

Re: Your request for legal representation
Jimmie Dunlap:

This letter is to inform you that after reviewing your file, we are
unfortunately unable to take your case.

Please be advised that there are time limitations that govern the period in
which a claim or lawsuit may be filed. Such time periods depend on the cause of
action you may wish to pursue. However, we encourage you to follow up with other

attorneys immediately to ensure that all legal rights are fully explored and
protected.

We appreciate your decision to contact us, and wish you the best of luck in
pursuing your claims.

  

‘Derek Erdman
Loevy & Loevy

-WWW.LOEVY.COM ae oO "main 312.243.5900 | fax 312.243.5902

 
PARTS & SPENCER, LTD.

Attorneys at Law

130 North Garland Court | Suite 2005 | Chicago, Illinois 60602
tel 312.920.0990 | fax 312.920.0991 | www.pslegal.net

August 24, 2018

Jimmie Dunlap

#N82847

Pinckneyville Correctional Center
5835 State Route 154
Pinckneyville, EL 62274

Re: — Potential Medical Malpractice / Civil Rights Lawsuit
Dear Jimmie:

It was good to talk to you today about your prospective lawsuit arising from the
mesh implant, the surgical procedure for implantation of the mesh implant, and
subsequent issues concerning inadequate treatment / deliberate indifference.

I am enclosing two different types of medical release forms for you to execute and
return to me so that I could get a copy of your medical records. Please sign but do not
date each of these forms and then return them to me. Also, you can send along additional
records that you think are important for me to review. I will be glad to take a look at the
records to see if we will be in a position to represent you in filing suit on your behalf.

1 know we spoke about my sending you a contract, but I will really need to review
more records before signing any sort of represemtation agreement. Therefore, we will

have to get and review some records and then talk about that at a later date

I look forward to receiving the releases and other records you may wish to send
and then speaking with you further.

Very truly yours,

   

£

Mark Parts

 
| VN (> co,

DPOMcyE sMpo7|] “AS ABY D
Kamo eanii OG\
aS SS NA ON on

Knee VA. SS ASNT
S@\ 4 x POM\VD BLOT!

, Wee MY CNONMARR OR TBA LAA CT

4)
/
a
|

 
 

 

 

  

oe
Smee Beas

 

 

 

 

 
